ZOMECSESS KE GRUP FP PIARAD Payer ald

 

July 20, 2020 Matthew J, Weldon
Matthew. Weldon@kigates,com

T +1 212 536 4042
F +4 212 536 3901

Via ECF

Hon. P. Kevin Castel

United States District Judge
United State Courthouse, 11D
500 Pearl Street

New York, New York 10007

Re: inre BlueBay Asset Management, Civil Action No. 20-mc-233 (PKC)
NOTICE OF WITHDRAWAL OF MOTION TO COMPEL

Dear Judge Castel:

| write on behalf of the Applicants in the above referenced action (“Applicants”) in regards to my
letter dated July 6, 2020 (the “Letter’) (ECF No. 7), and Your Honor’s Memo Endorsement of July
7, 2020 (ECF No, 8), deeming the Letter a motion to compel against Fitch Ratings, Inc. pursuant
to Rule 45(d)(2)(B)(ii} (the “Motion’).

The parties have resolved the issues underlying the Motion on Friday, July 17, 2020, and as a
result, Applicants respectfully request that the Motion be withdrawn.

We thank the Court for its attention to this matter.

Matthew J. Weld corel ( Pe F)
atthew J. Weldon herrea, petidoorn

cc: Fitch Ratings, Inc. (by Email) fhe (b-Le

Respectfully,

 

K&L GATES LLP
599 LEXINGTON AVENUE NEW YORK NY 10022-6030

T +1212 536 3900 F +4 212 536 3901 klgates.com

 
